DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 31 & 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8-10, 15-16, 19, 23-25, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1) and further in view of Khan (US 2017/0127215 A1). 
Re Claim 1, 16, 31 & 32, LUBECK teaches a method of performing information exchange for a transportation service by a user device, the method comprising: 

receiving a transportation response message from the transportation entity wirelessly, the transportation response message comprises one or more message information elements including acceptance or rejection of the transportation request message; and (LUBECK; FIG. 1-2; ¶ [0019]- [0025], [0034], [0044]; The transporter sends a response to the requestor of confirmation and acceptance of messages.) 
receiving a transportation response message from the transportation entity wirelessly, the transportation response message comprises one or more message information elements including acceptance or rejection of the transportation request message; and 
LUBECK does not explicitly suggest transmitting a transportation confirm message to the transportation entity wirelessly in response to the acceptance in the transportation response message, the transportation confirm message comprises one or more message information elements including the identifier for the user device.
However, in analogous art, Khan teaches transmitting a transportation confirm message to the transportation entity wirelessly in response to the acceptance in the transportation response message, the transportation confirm message comprises one or more message information elements including the identifier for the user device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK in view of Khan to confirm transportation request messages for the reasons of accepting, confirming and sending verification information associated with ride requests. (Khan ¶ [0060]- [0066]) 

Re Claim 4 & 19, LUBECK-Khan discloses the method of claim 1, wherein the one or more message information elements in the transportation request message further comprise at least one of a type of transport device requested, a number of users, a validity time for the transportation request message, a maximum travel time or required destination arrival time, or a combination thereof. (LUBECK; FIG. 1; ¶ [0012]; The arrival time associated with a client transportation.) 

Re Claim 8 & 23, LUBECK-Khan discloses the method of claim 1, further comprising: 
transmitting a transportation status request message to the transportation entity wirelessly, the transportation status request message comprises one or more message information elements including a query for information related to a current location; and (LUBECK; FIG. 1, Table; ¶ [0037]- [0041], [0044]; The system sends periodic updates of the location of the transporter.) 


Re Claim 9 & 24, LUBECK-Khan discloses the method of claim 8, further comprising determining an estimate of arrival to the requested destination using the information related to the current location. (LUBECK; FIG. 1; ¶ [0012]; Calculating the time-of-arrival of the vehicle at the choose location.)

Re Claim 10 & 25, LUBECK-Khan discloses the method of claim 1, further comprising: 
transmitting a transportation status request message to the transportation entity wirelessly, the transportation status request message comprises one or more message information elements including the identifier for the user device, a query for information related to an estimate of arrival to the requested destination; and (LUBECK; FIG. 1; ¶ [0023]- [0024]; A identifier associated with the requestor.) 
receiving a transportation status message from the transportation entity wirelessly, the transportation status message comprises one or more message information elements including the estimate of arrival to destination. (LUBECK; FIG. 1; ¶ [0012]; Calculating the time-of-arrival of the vehicle at the chosen location.) 

LUBECK-Khan discloses the method of claim 1, wherein the transportation entity comprises a transport vehicle, a transport server, or both. (LUBECK; FIG. 1; ¶ [0005], [0019]- [0041]; The system describes includes transport vehicles.) 


Claim(s) 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1), in view of Khan (US 2017/0127215 A1) and further in view of Bansal et al. (US 2020/0217673 A1). 
Re Claim 2 & 17, LUBECK-Khan discloses the method of claim 1, yet does not explicitly suggest wherein the transportation request message, the transportation response message, and the transportation confirm message are dedicated messages in a Device-to-Device (D2D) communication link, comprising one or more of a dedicated short-range communication (DSRC), a cellular Vehicle-to-Everything (C- V2X) communication, or a 5G New Radio (NR) communication.  
However, in analogous art, Bansal teaches wherein the transportation request message, the transportation response message, and the transportation confirm message are dedicated messages in a Device-to-Device (D2D) communication link, comprising one or more of a dedicated short-range communication (DSRC), a cellular Vehicle-to-Everything (C- V2X) communication, or a 5G New Radio (NR) communication. (Bansal; FIG. 1; ¶ [0001]- [0005], [0013], [0044]- [0028]; The embodiment(s) detail transportation requests of ride sharing apps, the sending 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK-Khan in view of Bansal to send dedicated responses in a ride share application for the reasons of matching riders to driver devices for a ride sharing service based on V2X messaging so that delays associated with matching riders are minimized. (Bansal Abstract & Summary) 

Claim(s) 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1), in view of Khan (US 2017/0127215 A1) and further in view of CAVLACNTI et al. (US 2018/0159935 A1). 
Re Claim 3 & 18, LUBECK-Khan discloses the method of claim 1, yet does not explicitly suggest wherein the transportation request message, the transportation response message, and the transportation confirm message are encapsulated in data payloads in a Device-to-Device (D2D) communication link, comprising one or more of a dedicated short-range communication (DSRC), a cellular Vehicle-to-Everything (C-V2X) communication, or a 5G New Radio (NR) communication.  
However, in analogous art, CAVALCANTI teaches wherein the transportation request message, the transportation response message, and the transportation confirm message are encapsulated in data payloads in a Device-to-Device (D2D) communication link, comprising one or more of a dedicated short-range communication (DSRC), a cellular Vehicle-to-Everything (C-V2X) communication, or a 5G New Radio (NR) communication. (CAVALCANTI; FIG. 1-7; ¶ [0023]-0025], [0053]- [0054], [0069]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK-Khan in view of CAVALCANTI to send encapsulated payloads for the reasons of improving the technology in a V2X communication platform that consists of device to vehicle communication. (CAVALCANTI Abstract)  

Claim(s) 5-7, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1), in view of Khan (US 2017/0127215 A1) and further in view of Magazinik et al. (US 2017/0191842 A1). 
Re Claim 5 & 20, LUBECK-Khan discloses the method of claim 1, yet does not explicitly suggest wherein the one or more message information elements in the transportation request message further comprise at least one of a user type, a willingness to share transport vehicle, a maximum fare, a requested departure time, a beacon proximity threshold, or a combination thereof.  
However, in analogous art, Magazinik teaches wherein the one or more message information elements in the transportation request message further comprise at least one of a user type, a willingness to share transport vehicle, a maximum fare, a requested departure time, a beacon proximity threshold, or a combination thereof.  (Magazinik; FIG. 1-6; ¶ [0010]- [0013], [0016], [0068]- [0084]; The ride share information includes a pickup time (requested departure time).)
LUBECK-Khan in view of Magazinik to send pickup times to the ride share user for the reasons of specifying a pickup location and time in a transportation request. (Magazinik Abstract & ¶ [0010]) 

Re Claim 6 & 21, LUBECK-Khan discloses the method of claim 1, yet does not explicitly suggest wherein the one or more message information elements in the transportation response message further comprise at least one of a transportation type, a transportation identifier, a fare, an indication of whether the transportation is shared or individual, an estimated time of arrival for pickup and an estimated time of arrival to destination, or a combination thereof'.  
However, in analogous art, Magazinik teaches wherein the one or more message information elements in the transportation response message further comprise at least one of a transportation type, a transportation identifier, a fare, an indication of whether the transportation is shared or individual, an estimated time of arrival for pickup and an estimated time of arrival to destination, or a combination thereof'. (Magazinik; FIG. 1-6; ¶ [0060]- [0087]; The messages include and are associated with fare, pick-up time, arrival time.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK-Khan in view of Magazinik to send pickup times to the ride share user for the reasons of specifying a pickup location and time in a transportation request. (Magazinik Abstract & ¶ [0060]) 

LUBECK-Khan discloses the method of claim 1, yet does not include wherein the one or more message information elements in the transportation confirm message further comprise at least one of the requested destination and estimated time of arrival for pickup, or a combination thereof.  
However, in analogous art, Magazinik teaches wherein the one or more message information elements in the transportation confirm message further comprise at least one of the requested destination and estimated time of arrival for pickup, or a combination thereof. (Magazinik; FIG. 1-6; ¶ [0057]- [0093]; The embodiment(s) include destination and arrival times.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK-Khan in view of Magazinik to include a destination in a transportation message for the reasons of specifying destination and pickup times in a ride share message. (Magazinik Abstract & ¶ [0057], [0087], [0090]) 

Claim(s) 11, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1), in view of Khan (US 2017/0127215 A1) and further in view of TUUKKANEN et al. (US 2016/0033289 A1). 
Re Claim 11 & 26, LUBECK-Khan discloses the method of claim 10, yet does not explicitly suggest wherein the estimate of arrival to destination comprises one or more of estimated time of arrival to destination and estimated number of stops to destination.  	
TUUKKANEN teaches wherein the estimate of arrival to destination comprises one or more of estimated time of arrival to destination and estimated number of stops to destination. (TUUKKANEN; FIG. 1-3; ¶ [0057]; The embodiment(s) detail estimating arrival times and number of stop associated with the ride.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK-Khan in view of TUUKKANEN to estimated arrival times for the reason of calculating a final estimate time of arrival for a destination location. (TUUKKANEN Abstract & ¶ [0057]) 

Claim(s) 12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1), in view of view of Khan (US 2017/0127215 A1) and further in view of Whitt et al. (US 2019/0378055 A1). 
Re Claim 12 & 27, LUBCECK-Khan discloses the method of claim 10, yet does not explicitly suggest wherein the one or more message information elements in the transportation status message further includes a destination of the transport vehicle nearest the requested destination.  
However, in analogous art, Whitt teaches wherein the one or more message information elements in the transportation status message further includes a destination of the transport vehicle nearest the requested destination. (Whitt; FIG. 1-11; ¶ [0055]- [0056]; The embodiment(s) display destination location information with provider close to the requester.) 
LUBECK-Khan in view of Whitt to determine the allocation of vehicles to riders based on a matching system that provides location information of providers. (Whitt Abstract & ¶ [0055]- [0056]) 

Claim(s) 13-14, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1), in view of Khan (US 2017/0127215 A1) and further in view of Aich (US 2020/0104963 A1). 
Re Claim 13 & 28, LUBECK-Khan discloses the method of claim 1, further comprising: transmitting a transportation complete request message to the transportation entity wirelessly, the transportation complete request message comprises one or more message information elements including the identifier for the user device, and (LUBECK; FIG. 1-2; ¶ [0019]-[0025]; The embodiment(s) detail transmitting a request for transportation for a mobile device, the message contains and is associated with a user device, an identifier and a destination.)
LUBECK-Khan does not explicitly suggest a request to disembark; receiving a transportation complete acknowledgement message from the transportation entity wirelessly, the transportation complete acknowledgement message comprises one or more message information elements including an estimate of arrival to destination and a confirmation of the request to disembark.  
However, in analogous art, Aich teaches a request to disembark; (Aich; FIG. 1-3; ¶ [0017]- [0028]; A request for a drop off.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK-Khan in view of Aich to request a drop off for the reasons of providing a transportation provider with a destination location of a rider. (Aich Abstract & ¶ [0017]) 

Re Claim 14 & 29, LUBECK-Khan-Aich discloses the method of claim 13, further comprising: 
receiving a transportation complete response message from the transportation entity wirelessly, the transportation complete response message comprises one or more message information elements including the identifier for the user device, and (LUBECK; FIG. 1-2; ¶ [0019]- [0025]; The embodiment(s) detail transmitting a request for transportation for a mobile device, the message contains and is associated with a user device, an identifier and a destination.)
including at least one of an ingress location, an egress location, a fare and a request to provide periodic signals to validate that the user device has exited the transport vehicle. (Aich; FIG. 1-3; ¶ [0013]- [0033]; The embodiment(s) include destination location, verification, drop off and pick up information.)  
LUBECK-Khan in view of Aich to request a drop off for the reasons of providing a transportation provider with a destination location of a rider. (Aich Abstract & ¶ [0017]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457